   Case 1:18-cv-02545-RDM-RLW-TNM Document 64 Filed 10/09/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA

Angelica CASTAÑON, et al.,

       Plaintiffs,

       v.                                                      Case No. 1:18-cv-2545

The UNITED STATES OF AMERICA,
et al.,

       Defendants.



                                    JOINT STATUS REPORT

       On March 12, 2020, a three-judge panel of this Court remanded those of Plaintiffs’

claims seeking Senate representation to the single District Judge to whom the case was originally

assigned, and dismissed Plaintiffs’ remaining claims. ECF Nos. 54–55. Plaintiffs then filed a

Motion for Reconsideration or to Alter or Amend Judgment under Rule 59(e). ECF No. 58. On

September 16, 2020, the three-judge panel denied Plaintiffs’ motion. ECF Nos. 62-63.

Thereafter, this Court ordered the parties to meet and confer and file a joint status report

proposing next steps for litigating the remanded claims seeking Senate representation. Minute

Order (Sep. 18, 2020).

       Pursuant to the Court’s September 18 order, the parties have conferred. Plaintiffs are

considering filing a notice of appeal of the decision of the three-judge panel directly to the

Supreme Court pursuant to 28 U.S.C. § 1253. Plaintiffs do not believe that further proceedings

concerning the remanded claims would be helpful prior to Plaintiffs’ decision whether to file a

notice of appeal or, if Plaintiffs do appeal, prior to the resolution of such appeal. Plaintiffs

therefore request that the Court hold this case in abeyance until either (1) Plaintiffs decide not to
   Case 1:18-cv-02545-RDM-RLW-TNM Document 64 Filed 10/09/20 Page 2 of 2




file a notice of appeal (by November 16, 2020); or (2) Plaintiffs appeal and the Supreme Court

notes probable jurisdiction and issues a decision. Defendants do not oppose this request.


 Dated: October 9, 2020                             Respectfully submitted,

 /s/ Christopher J. Wright                          JEFFREY BOSSERT CLARK
 Christopher J. Wright (D.C. Bar No. 367384)
 Timothy J. Simeone (D.C. Bar No. 453700)           Acting Assistant Attorney General
 Deepika H. Ravi (D.C. Bar No. 1017076)
 HARRIS, WILTSHIRE & GRANNIS LLP                    LESLEY FARBY
 1919 M Street NW, 8th Floor                        Assistant Branch Director
 Washington, D.C. 20036
 Telephone: 202-730-1300                            /s/ Rebecca M. Kopplin
 cwright@hwglaw.com                                 REBECCA M. KOPPLIN
 tsimeone@hwglaw.com                                Trial Attorney
 dravi@hwglaw.com                                   United States Department of Justice
                                                    Civil Division, Federal Programs Branch
 Counsel for Plaintiffs                             1100 L St. NW
                                                    Washington, D.C. 20005
                                                    Telephone: (202) 514-3953
                                                    Facsimile: (202) 616-8470
                                                    Email: Rebecca.M.Kopplin@usdoj.gov

                                                    Counsel for Executive Defendants the United
                                                    States of America, Secretary of Commerce
                                                    Wilbur Ross, and President Donald J. Trump;
                                                    and Senate Defendants President Pro Tempore
                                                    Chuck Grassley, Secretary of the Senate Julie
                                                    Adams, Sergeant at Arms and Doorkeeper
                                                    Michael Stenger, and Vice President Michael
                                                    R. Pence




                                                2
